297 S.W.3d 639 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Bryant L. JONES, Defendant/Appellant.
No. ED 91866.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.
*640 Scott Thompson, District Defender, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
ORDER
PER CURIAM.
Defendant, Bryant L. Jones, appeals from a judgment entered upon a jury verdict finding him guilty of possession of a controlled substance, in violation of sections 195.202 and 195.275 RSMo (2000); possession of marijuana, in violation of section 195.202 RSMo (2000); and driving while license was suspended, in violation of section 302.321 RSMo (2000). The trial court found defendant to be a prior drug offender and sentenced him to twelve years imprisonment for possession of a controlled substance, one year in jail for possession of marijuana, and six months in jail for driving while his license was suspended, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).